                                   1                    IN THE UNITED STATES DISTRICT COURT

                                   2                 FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    UNITED STATES OF AMERICA,            Case No. 09-cr-00368-CW-1
                                   5               Plaintiff,
                                                                             ORDER TO SHOW CAUSE REGARDING
                                   6          v.                             BRIEFING SCHEDULE DEADLINES
                                   7    JAMES MORGAN,
                                   8               Defendant.

                                   9
  United States District Court
Northern District of California




                                  10        On July 27, 2018, Movant James Morgan filed a motion

                                  11   pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

                                  12   sentence on the ground that his sentence has been rendered

                                  13   invalid by the United States Supreme Court’s holdings in Johnson

                                  14   v. United States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya,

                                  15   138 S. Ct. 1204 (2018). On September 4, 2018, the Court issued an

                                  16   Order setting the following briefing schedule:

                                  17        (1) within 75 days after the § 2255 motion was filed,
                                            the government shall file an opposition conforming in
                                  18        all respects to Rule 5 of the Rules Governing Section
                                            2255 Proceedings, showing cause why the court should
                                  19        not “vacate, set aside or correct the sentence” being
                                            served by Movant; (2) Movant shall file a reply brief
                                  20        45 days after the opposition is filed.
                                  21   Docket No. 31. Accordingly, the government’s opposition was due

                                  22   by October 10, 2018. The government failed to meet this deadline

                                  23   and has not filed any opposition or request for an extension to

                                  24   file an opposition to date. The Court ORDERS (1) the government

                                  25   to show cause for its failure to comply with the Court’s

                                  26   September 4, 2018, Order within fourteen days after the issuance

                                  27   of this Order; (2) the government to file within fourteen days

                                  28   after the issuance of this Order an opposition conforming in all
                                   1   respects to Rule 5 of the Rules Governing Section 2255

                                   2   Proceedings and that shows cause as to why the Court should not

                                   3   “vacate, set aside or correct the sentence” being served by

                                   4   Movant; and (3) Movant to file a reply brief within forty-five

                                   5   days after the opposition is filed. Thereafter, the matter will

                                   6   be deemed submitted on the papers.

                                   7

                                   8        IT IS SO ORDERED.

                                   9
  United States District Court
Northern District of California




                                  10   Dated: December 7, 2018
                                                                            CLAUDIA WILKEN
                                  11                                        United States District Judge
                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                       2
